DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
	The Amendment received December 22, 2021 has been entered. Claims 1, 8, 14, 15, and 23 have been amended. Support for the Amendment is provided by the Applicant’s original disclosure as indicated by the Applicant’s arguments and remarks at pages 13-14. The Applicant’s arguments received December 22, 2021 have been fully considered and are persuasive. New grounds of rejection are asserted below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 contains the trademark/trade name Irgacure.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “Irgacure,” a brand of initiators and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-9, and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2018/0316051 to Lee et al.

	Regarding Claim 1, US2018/0316051 to Lee et al. (“LEE”) discloses an electrolyte comprising an ionic liquid, N-methyl-N-propyl pyrrolidinium bis(fluorosulfonyl)imide, (Pyr13FSI), as claimed, and  an electrolyte salt, wherein the electrolyte salt is dispersed in the ionic liquid and the salt is LiFSI (which meets the limitations of Claim 1 “selected from alkali metal salt and/or alkaline earth metal salt”).
Claim 5, LEE further discloses the electrolyte salt comprises LiFSI as claimed.
	Regarding Claims 7 and 9, LEE further discloses the electrolyte comprises a polymer (with respect to Claim 7) where the polymer may be PEO (as in Claim 9) as claimed (for example, the PEO of LEE Example 1A at para. [0325]).
	Regarding Claim 8, LEE further discloses the electrolyte is obtained by curing or crosslinking cross linkable components which may be polyethylene glycol dimethacrylate (para. [0057]) which may be crosslinked (para. [0084]).
	Regarding Claims 20-22, LEE further discloses a battery comprising the electrolyte of Claim 1; and with respect to Claim 20, teaches an anode; and a cathode with an electroactive material (abstract, [0339]-[0349]); and with respect to Claim 21 further teaches wherein the anode is lithium metal (para. [0349]); and with respect to Claim 22, wherein the electroactive material may comprise a lithium nickel cobalt aluminum oxide (para. [0341]). 
	Regarding Claim 23, LEE further discloses the electrolyte comprises an ion conductivity of at least about 10-3 S/cm at room temperature (para. [0054]) which is within and anticipates the claimed range of at least 0.7x10-3S/cm. Additionally, LEE teaches all of the structure of the claimed electrolyte, including the composition claimed, and accordingly inherently comprises the claimed ion conductivity properties.

Claims 1, 5, 7-9, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0372743 to Cho et al.

	Regarding Claim 1, US2016/0372743 to Cho et al. (“CHO”) discloses an electrolyte (abstract, polymer coating over lithium metal anode layer) comprising an 
	Regarding Claim 5, CHO further discloses the electrolyte salt comprises LiPF6 as claimed (para. [0087]), LiFSI (para. [0074]), LiTFSI (para. [0074]).
	Regarding Claims 7 and 9, CHO further discloses the electrolyte comprises a polymer (with respect to Claim 7) where the polymer may be PEO (as in Claim 9) as claimed (for example, the PEO of CHO at para. [0079]).
	Regarding Claim 8, CHO further discloses the electrolyte wherein the polymer is obtained by curing or crosslinking one or more cross-linkable components (para. [0096], crosslinked polymer gel layer comprising LiFSI and crosslinked polymer cured by UV light or heat) and may comprise polyethylene glycol dimethacrylate (para. [0019]) as claimed.
	Regarding Claim 13, CHO further discloses the electrolyte comprises a plasticizer (para. [0081]).
	Regarding Claims 20-22, CHO further discloses a battery comprising the electrolyte of Claim 1; and with respect to Claim 20, teaches an anode; and a cathode with an electroactive material (abstract, [0091]-[0092]); and with respect to Claim 21 further teaches wherein the anode is lithium metal (para. [0091]); and with respect to 
	Regarding Claim 23, CHO further discloses the electrolyte comprises an ion conductivity of at least about 1x10-3 S/cm to 3x10-3 at room temperature (para. [0068]; para. [0072]) which overlaps and anticipates the claimed range of at least 0.7x10-3S/cm with sufficient specificity. Additionally, CHO teaches all of the structure of the claimed electrolyte, including the composition claimed, and accordingly inherently comprises the claimed ion conductivity properties. CHO further teaches that, in an embodiment, the ion conductivity of the first outer layer has a conductivity of greater than about 1x10-3 S/cm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 9, 12-16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. in view of LEE.

Osada et al., Ionic-Liquid-Based Polymer Electrolytes for Battery Applications, Angew. Chem. Int. Ed. 2016, 55, 500–513 (“OSADA”) is a review of ionic-liquid-based polymer electrolytes and ternary polymer electrolytes for lithium ion batteries where ternary polymer electrolytes comprise lithium salt, ionic liquid, and polymer (abstract, Fig. 1, p. 506).  In this review article, many different electrolyte systems are disclosed 

    PNG
    media_image1.png
    653
    904
    media_image1.png
    Greyscale













Figure 1 of OSADA
	Regarding Claim 1, OSADA discloses an electrolyte (section 3 at 506 ternary polymer electrolyte systems; p. 507 Shin et al. system of PEO+Pyr13TFSI+LiTFSI), comprising: an ionic liquid (SHIN system Pyr13TFSI); and an electrolyte salt (LiTFSI), wherein the electrolyte salt is dispersed in the ionic liquid, and the electrolyte salt is selected from alkali metal salt and/or alkaline earth metal salt (LiTFSI).  
	OSADA does not disclose the ionic liquid is one of the claimed ionic liquids, such as n-methyl-n-propyl pyrrolidinium bis(fluorosulfonyl)imide (i.e. Py13FSI) but instead discloses a similar ionic liquid Py13TFSI.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified OSADA to comprise Py13FSI as the ionic liquid of the ternary polymer electrolyte of OSADA. This would have been obvious because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Here, selecting a known ionic liquid, known in the art for use in lithium ion conducting ternary polymer electrolytes as taught by LEE and having a similar structure to the ionic liquids taught by OSADA, would have been obvious to one of ordinary skill and would have produced nothing more than predictable results using routine experimentation. 
	Regarding Claim 5, OSADA discloses the electrolyte of claim 1, wherein the electrolyte salt may be LiTFSI as claimed. Furthermore, LEE teaches the salt may be LiFSI and one of ordinary skill in the art would have found it obvious to have substituted the salt of OSADA with that of LEE because the selection of a known material, which is In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 6, modified OSADA is relied upon as above with respect to the electrolyte of claim 1. 
	OSADA does not expressly disclose a concentration of the electrolyte salt is between 0.5 M and 8 M.  However, OSADA cites SHIN which states that, in an example, the LiTFSI salt comprises 5.75 wt. % of the electrolyte (SHIN 1017 first paragraph of section 2 left column). SHIN also teaches that increasing the Li salt concentration may also increase the TLi values thereby reducing the electrolyte concentration polarization (p. 1020 conclusion section 4).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the battery taught by OSADA (citing to SHIN) such that the salt content was within the claimed range of between 0.5 M and 8 M. The motivation for doing so would have been to identify and utilize a workable range of salt content in the electrolyte of SHIN taught by OSADA. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Here, there is no evidence of criticality of the claimed range and all of the general conditions of the claimed electrolyte are taught by OSADA, encompassing the claimed electrolyte, and one of ordinary skill in the art would have been motivated to, and fully capable of, identifying and selecting a workable range of salt content in the claimed range for use of the electrolyte taught by the prior art.
	25 Regarding Claim 7, OSADA discloses the electrolyte of claim 1, further comprising a polymer (Shin et al embodiment comprises PEO as the polymer component of the ternary electrolyte), similarly to the ternary polymer electrolyte system of LEE.
	Regarding Claim 9, OSADA discloses the polymer is PEO thus meeting the limitations of Claim 9 wherein the polymer may be selected to be PEO.
	Regarding Claim 12, OSADA discloses the content of polymer in the electrolyte is 17.7 wt.% (SHIN experimental section 2, 1017 left column) which is within and thus 
	Regarding Claim 13, OSADA discloses that ternary polymer electrolyte systems are known to comprise plasticizers and that ionic liquid plasticizers are known to be used (p. 506 section 3 left column) and that generally in the field of polymer electrolytes, plasticizers are additives used to lower the glass transition temperature of the host polymer therefore improving ionic conductivity (section 2.2 at 504-505; Table 3 lists certain plasticizers frequently used in polymer electrolytes including some ionic liquids).
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have utilized a plasticizer in the SHIN electrolyte taught by OSADA. The motivation for doing so would have been to lower the glass transition temperature of the host polymer and improve ionic conductivity and where ionic liquid plasticizers are known to be compatible with ternary polymer electrolytes as taught by OSADA. 
	Regarding Claim 14, OSADA does not disclose an initiator used in the electrolyte of SHIN however OSADA further teaches that it is known to use certain initiators in the formation of PEO electrolytes including azobisisobutyronitrile, one of the claimed initiators, and that cross linking in PEO based ternary electrolyte systems leads to higher ionic conductivity over a wide temperature range (OSADA p. 10 left column).
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have modified the electrolyte of SHIN to comprise an initiator including azobisisobutyronitrile in order to cross link the PEO host polymer of the ternary electrolyte system thereby improving ionic conductivity over a wide temperature range as taught by OSADA.
Claim 15, OSADA discloses that additives may be included in the ternary polymer electrolyte such as that of SHIN and that such additives may be initiators for crosslinking or plasticizers each as discussed above. Accordingly while OSADA is silent with respect to SHIN’s specific embodiment comprising an additive, before the time of filing it would have been obvious to have included an additive in the ternary electrolyte of SHIN such as the azobisisobutyronitrile initiator to improve cross linking and ion conductivity or a plasticizer such as diethyl carbonate (OSADA Table 3) to reduce glass transition temperature and improve ion conductivity.
	Regarding Claim 16, OSADA is silent with respect to the content of an additive in the ternary polymer electrolyte of SHIN however before the time of filing it would have been obvious to one of ordinary skill in the art to have utilized as additive, such as the plasticizer discussed above with respect to Claim 15, in the amount claimed of between 1 wt.% and 20 wt.%. The motivation for doing so would have been to utilize a workable range of the additive sufficient to produce the plasticizer effect.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Here, there is no evidence of criticality of the claimed range and all of the general conditions of the claimed electrolyte are taught by OSADA, encompassing the claimed electrolyte, and one of ordinary skill in the art would have been motivated to, and fully capable of, identifying and selecting a workable range of additive content in the claimed range for use of the electrolyte taught by the prior art.
	Regarding Claim 20, modified OSADA, as asserted above with respect to Claim 1, results in the claimed10 battery, comprising: the electrolyte of claim 1; an anode; and a cathode with an electroactive material (Fig. 1 including a Li metal anode, composite cathode including carbon and V2O5, and ternary polymer electrolyte).  
	Regarding Claim 21, OSADA discloses the battery according to claim 20, wherein the anode is lithium metal or graphite (Fig. 1, lithium metal anode battery).  
	Regarding Claim 22, OSADA discloses t 15he battery according to claim 20, comprising a cathode with an electroactive material. 
	However, OSADA does not discloses wherein the electroactive material is selected from the group consisting of lithium nickel cobalt manganese oxide, lithium 
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have modified the embodiment of SHIN, taught by OSADA, to comprise LiFePO4 (OSADA p. 508 left column) as the active material of the cathode. The motivation for doing so would have been to select a known cathode active material, known to be suitable for use in lithium ion batteries including those comprising ternary polymer electrolytes as taught by OSADA. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 23, OSADA modified as above in view of LEE is relied upon with respect to the electrolyte of Claim 1, and comprises the same structure and composition as the electrolyte claimed. Accordingly, modified OSADA necessarily comprises the claimed properties, including the claimed ionic conductivity at room temperature of at least 0.7x10-3 S/cm.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over OSADA and LEE as applied above, further in view of Qian et al.

	Regarding Claim 17, OSADA discloses an electrolyte of Claim 1 as discussed above but does not disclose an anode-free rechargeable battery.
	Qian et al. Anode-Free Rechargeable Lithium Metal Batteries, Adv. Funct. Mater. 2016, 26, 7094–7102 (“QUIAN”) discloses an anode-free rechargeable battery (abstract, Fig. 1b) comprising: a current collector;42File:88322usf a cathode with an electroactive 
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have utilized the ternary electrolyte of modified-OSADA, discussed above with respect to Claim 1, in the anode-free rechargeable battery of QUIAN thus resulting in the claimed invention. The motivation for doing so would have been to use a high conductivity polymer electrolyte as taught by OSADA. Furthermore, this would have been obvious because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Here, substituting the electrolyte of QUIAN with that of OSADA would have achieved nothing more than the predictable result of an anode-free battery with a known polymer electrolyte.
	Regarding Claim 18, modified-OSADA and QUIAN are relied upon as above with respect to the anode-free rechargeable battery of claim 17. QUIAN further discloses the battery further comprises a cathode current collector, wherein the cathode current collector comprises aluminum, nickel, titanium, stainless 5steel, or carbon paper (Fig. 1b, aluminum cathode collector).  
	Regarding Claim 19, modified-OSADA and QUIAN are relied upon as above with respect to the anode-free rechargeable battery of claim 17. OSADA further discloses the electroactive material is selected from the group consisting of lithium nickel cobalt manganese oxide, lithium nickel cobalt aluminum oxide, lithium titanate, metallic lithium, 
Claims 10 and 11 are rejected under 35 U.S.C. 103 over OSADA and LEE as applied above, further in view of Forsyth et al.
	Regarding Claim 10, OSADA modified in view of LEE is relied upon as above. OSADA is silent with respect to the ternary polymer electrolyte polymer component comprising an ionomer, the ionomer comprising a backbone group, an anionic substituent, and a cation. 
	Forsyth et al., Innovative Electrolytes Based on Ionic Liquids and Polymers for Next-Generation Solid-State Batteries; Acc. Chem. Res. 2019, 52, 686−694 (“FORSYTH”) discloses an ionomer, the ionomer comprising a backbone group, an anionic substituent, and a cation (abstract, p. 699 left column), and that these PEO ionomers provide improved ion conductivity and compatibility with salts and ionic liquids (section 4, p. 692).
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have modified the PEO ternary polymer electrolyte of SHIN taught by OSADA to comprise PEO ionomer as the PEO component such as the ionomer taught by FORSYTH. The motivation for doing so would be to increase the lithium ion conductivity of the PEO as taught by FORSYTH and also to improve compatibility with salts and ionic liquids as also taught by FORSYTH. This would have been further obvious because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Here, 
	Regarding Claim 11, OSADA and FORSYTH are relied upon as above with respect to Claim 10 and FORSYTH further teaches the ionomer may comprise 
    PNG
    media_image2.png
    182
    97
    media_image2.png
    Greyscale
as claimed. Accordingly modifying the electrolyte of SHIN taught by OSADA as asserted above to comprise the ionomer of FORSYTH results in the invention of Claim 11 including the claimed ionomer.

Claim 8 is rejected under 35 U.S.C. 103 over OSADA and LEE as applied above with respect to Claim 1, further in view of US2003/059681 to Noh.

	Regarding Claim 8, OSADA and LEE are relied upon as above. OSADA does not disclose the polymer is selected from the group claimed. 
	US2003/059681 to Noh (“NOH”) discloses a polymeric gel electrolyte for lithium batteries based on crosslinked polyethylene glycol acrylate or polyethylene glycol methacrylate (para. 39, claim 5) or polyglycol epoxy resin (claim 26) with EC and LiTFSI as electrolyte (para. 46).
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to have modified OSADA to comprise the polymer of NOH resulting in the claimed invention. The motivation for doing so would have been to use a polymer that provides improved ion conductivity and overcharge safety (para. 55, abstract). This would have KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al, Solid State Ionics 320 (2018) 186–192, Electrochemical study of Ionic Liquid based polymer electrolyte with graphene oxide coated LiFePO4 cathode for Li battery. Gupta et al. discloses ternary polymer electrolytes comprising PEO, LiFSI and Py13FSI (abstract, Fig. 1)..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729


/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729